      Case: 1:20-cv-06210 Document #: 1 Filed: 10/20/20 Page 1 of 16 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS

BYER CLINIC OF CHIROPRACTIC,                     )
LTD., and Illinois corporation, and ERIC B.      )
FROMER CHIROPRACTIC, INC., A                     )
California corporation, individually and as      )
the representatives of a class of similarly-     )    Civil Action No.
situated persons,                                )
                                                 )    CLASS ACTION
                       Plaintiffs,               )
                v.                               )
                                                 )
CANADIAN MEDICAL DIST INC. a/k/a                 )
MEDYKITS, a Canadian corporation,                )
                                                 )
                       Defendant.                )

                                CLASS ACTION COMPLAINT

       Plaintiffs, BYER CLINIC OF CHIROPRACTIC, LTD. (“BYER CLINIC”) and ERIC B.

FROMER CHIROPRACTIC, INC. (“FROMER CHIROPRACTIC”) (collectively “Plaintiffs”),

through their attorneys, bring this action on behalf of themselves and all others similarly situated

and, except as to those allegations pertaining to Plaintiffs or their attorneys, which allegations are

based upon personal knowledge, allege the following upon information and belief against

Defendant, CANADIAN MEDICAL DIST INC. (“CANADIAN MEDICAL” or “Defendant”):

                                 PRELIMINARY STATEMENT

       1.       This case challenges Defendant’s practice of sending “unsolicited advertisements”

by facsimile.

       2.       The federal Telephone Consumer Protection Act of 1991, as amended by the Junk

Fax Prevention Act of 2005 (“JPFA”), 47 USC § 227 (here after “TCPA” or the “Act”), and the

regulations promulgated under the Act, prohibit a person or entity from faxing or having an agent
      Case: 1:20-cv-06210 Document #: 1 Filed: 10/20/20 Page 2 of 16 PageID #:2




fax advertisements without the recipient’s prior express invitation or permission. The TCPA

provides a private right of action and provides statutory damages of $500 per violation.

       3.      On or about August 21, 2020, Defendant sent Plaintiffs BYER CLINIC and

FROMER CHIROPRACTIC an unsolicited fax advertisement in violation of the TCPA, true and

correct copies of which are attached hereto as Exhibit A-1 and Exhibit B-1 and made a part

hereof. The Fax appears to be from “Medykits.com.” However, upon information and believe,

Canadian Medical Dist Inc. and Medykits are one in the same company.

       4.      On or about October 5, 2020, Defendant sent Plaintiffs BYER CLINIC and

FROMER CHIROPRACTIC an unsolicited fax advertisement in violation of the TCPA, true and

correct copies of which is attached hereto as Exhibit A-2 and Exhibit B-4 and made a part hereof.

This Fax also appears to be from “Medykits.com.”

       5.      On or about end of August/early September, 2020, on or about September 30,

2020, and on or about October 16, 2020, Defendant sent Plaintiff FROMER CHIROPRACTIC

three unsolicited fax advertisements in violation of the TCPA, true and correct copies of which

are attached hereto as Exhibit B-2, Exhibit B-3, and Exhibit B-6 and made a part hereof.

       6.      On or about October 15, 2020, Defendant sent Plaintiff FROMER

CHIROPRACTIC an unsolicited fax advertisement in violation of the TCPA, a true and correct

copy of which is attached here to as ExhbitB-5 and made a part hereof. This Fax also appears to

be from “Medykits.com.”

       7.      All of the Faxes advertise the availability and pricing of various personal

protection products. (Exhibits A and B).




                                                2
      Case: 1:20-cv-06210 Document #: 1 Filed: 10/20/20 Page 3 of 16 PageID #:3




       8.      Upon information and belief, Defendant has sent, and continues to send, the Faxes

and other facsimile transmissions of unsolicited advertisements to Plaintiffs and the Class in

violation of the TCPA.

       9.      Unsolicited faxes damage their recipients. The recipient of an unsolicited fax

(junk fax) loses the use of its fax machine, paper, and ink toner. An unsolicited fax wastes the

recipient’s valuable time that would have been spent on something else. Unsolicited faxes

intrude into the recipient’s seclusion, violates the recipient’s right to privacy, occupy fax lines,

prevent fax machines from receiving authorized faxes, prevent their use for authorized outgoing

faxes, cause undue wear and tear on the recipients’ fax machines, and require additional labor to

attempt to discern the source and purpose of the unsolicited message.

       10.     Plaintiffs, on behalf of themselves and all others similarly situated, bring this case

as a class action asserting claims against Defendant under the TCPA. Plaintiffs seek to certify a

class which were sent the Faxes and other unsolicited fax advertisements that were sent without

prior express invitation or permission and without compliant opt-out language (to the extent the

affirmative defense of established business relationship is alleged). Plaintiffs seek statutory

damages for each violation of the TCPA, injunctive relief, and attorneys’ fees (under the

conversion count).

       11.     Plaintiffs are informed and believe, and upon such information and belief avers,

that this action is based upon a common nucleus of operative facts because the facsimile

transmissions at issue were and are being done in the same or similar manner. This action is

based on the same legal theory, namely liability under the TCPA. This action seeks relief

expressly authorized by the TCPA: (i) injunctive relief enjoining Defendant, its employees,

agents, representatives, contractors, and affiliates, and all persons and entities acting in concert




                                                 3
      Case: 1:20-cv-06210 Document #: 1 Filed: 10/20/20 Page 4 of 16 PageID #:4




with them, from sending unsolicited advertisements in violation of the TCPA; and (ii) an award

of statutory damages in the minimum amount of $500 for each violation of the TCPA, and to

have such damages trebled, as provided by § 227(b)(3) of the Act in the event willfulness in

violating the TCPA is shown.

                                 JURISDICTION AND VENUE

         12.   This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 47 U.S.C.

§ 227.

         13.   This Court has personal jurisdiction over Defendant because Defendant transacts

business within this judicial district, has made contacts within this judicial district, and/or has

committed tortious acts within this judicial district.

                                             PARTIES

         14.   Plaintiff, BYER CLINIC OF CHIROPRACTIC, LTD., is an Illinois corporation.

         15.   Plaintiff, ERIC B. FROMER CHIROPRACTIC, INC., is a California corporation.

         16.   On information and belief, Defendant, CANADIAN MEDICAL DIST INC., is a

Canadian corporation with its principal place of business in Brantford, Ontario, Canada. On

information and belief, Canadian Medical Dist Inc. also operates under the name MEDYKITS.

                                               FACTS

         17.   On information and belief, Defendant is for-profit company that provides various

personal protection products.

         18.   On or about August 21, 2020, Defendant sent Plaintiffs BYER CLINIC and

FROMER CHIROPRACTIC an unsolicited fax advertisement in violation of the TCPA. See

Exhibit A-1 and Exhibit B-1.

         19.   The August 21, 2020 Faxes are identical and state in part the following:




                                                  4
      Case: 1:20-cv-06210 Document #: 1 Filed: 10/20/20 Page 5 of 16 PageID #:5




“5% DISCOUNT ON ONLINE ORDERS
24/7 CHAT SUPPORT
www.medykits.com

The Fax then lists pricing on various products and provides three options for ordering:

“ORDER ONLINE                   EMAIL ORDERS                         ORDER BY PHONE
 www.medykits.com           ORDERS@CANMEDDIST.COM                          312-801-4293”



       20.     On or about October 5, 2020, Defendant sent Plaintiffs BYER CLINIC and

FROMER CHIROPRACTIC an unsolicited fax advertisement in violation of the TCPA. See

Exhibit A-2 and Exhibit B-4.

       21.     The October 5, 2020 Faxes are identical and state in part the following:

“USA Based PPE Distributor
Call us: 646-741-0063”

The fax then lists pricing on various products and states at the bottom:

“www.medykits.com
646-741-0063

opt out of fax through www.namdist.com/dnf
or email us orders@canmeddist.com”

       22.     On or about the end of August/beginning of September, 2020, on or about

September 30, 2020, and on or about October 16, 2020, Defendant sent three unsolicited

facsimiles to Plaintiff FROMER CHIROPRACTIC using a telephone facsimile machine,

computer, or other device. See Exhibit B-2 , Exhibit B-3, and Exhibit B-6.

       23.     The on or about end August/beginning of September, 2020 Fax states in part the

following:

“3% DISCOUNT ON ONLINE ORDERS
LIVE CHAT SUPPORT
WWW.NAMDIST.COM”

The Fax then lists pricing on its various products and provides three options for ordering:



                                                 5
      Case: 1:20-cv-06210 Document #: 1 Filed: 10/20/20 Page 6 of 16 PageID #:6




“ORDER ONLINE                   EMAIL ORDERS                        ORDER BY PHONE
WWW.NAMDIST.COM            ORDERS@CANMEDDIST.COM                        647 243 7978”

        24.    The September 30, 2020 Fax states in part the following:

“5% DISCOUNT WITH CODE PPEFORME!
24/7 LIVE CHAT SUPPORT
WWW.NAMDIST.COM”

The Fax then lists pricing on its various products and provides three options for ordering:

“ORDER ONLINE                   EMAIL ORDERS                        ORDER BY PHONE
WWW.NAMDIST.COM            ORDERS@CANMEDDIST.COM                        312-801-4293”


        25.    The October 16, 2020 fax states in part the following:

“5% DISCOUNT WITH CODE PPEFORME!
24/7 LIVE CHAT SUPPORT
WWW.NAMDIST.COM”

The Fax then lists pricing on its various products and provides three options for ordering:

“ORDER ONLINE                   EMAIL ORDERS                        ORDER BY PHONE
WWW.NAMDIST.COM            ORDERS@CANMEDDIST.COM                        646-741-0063”


        26.    On or about October 15, 2020, Defendant sent Plaintiff FROMER

CHIROPRACTIC an unsolicited fax advertisement in violation of the TCPA. See Exhibit B-5.

        27.    The October 15, 2020 reads identical to the October 5, 2020 fax received by both

Plaintiffs.

        28.    All of the Faxes advertise the commercial availability of Defendant’s various

personal protection products.

        29.    Plaintiffs did not give “prior express invitation or permission” to Defendant to

send the Faxes.




                                                 6
      Case: 1:20-cv-06210 Document #: 1 Filed: 10/20/20 Page 7 of 16 PageID #:7




       30.     On information and belief, Defendant faxed the same and other unsolicited

facsimile advertisements without prior express permission or invitation and without compliant

opt-out language to Plaintiffs and at least 40 other recipients.

       31.     There is no reasonable means for Plaintiffs (or any other class member) to avoid

receiving unauthorized fax advertisements. Fax machines are left on and ready to receive the

urgent communications their owners desire to receive.

       32.     Defendant’s facsimile attached as Exhibit A does not display a proper opt-out

notice as required by 47 C.F.R. § 227(b)(1)(C) and 47 C.F.R. § 64.1200(a)(4).

                               CLASS ACTION ALLEGATIONS

       33.     In accordance with Fed. R. Civ. P. 23(b)(3), Plaintiffs bring this class action

pursuant to the TCPA, on behalf of the following class of persons:

               All persons who (1) on or after four years prior to the filing of this
               action, (2) were sent telephone facsimile messages of material
               advertising the commercial availability or quality of any property,
               goods, or services by or on behalf of Defendant, (3) from whom
               Defendant did not obtain “prior express invitation or permission”
               to send fax advertisements, (4) with whom Defendant did not have
               an established business relationship, and/or (5) where the fax
               advertisements did not include an opt-out notice compliant with 47
               C.F.R. § 64.1200(a)(4).

Excluded from the Class are Defendant, its officers, directors, shareholders, employees and

agents, and members of the Judiciary. Plaintiffs seek to certify a class which includes but is not

limited to the fax advertisement sent to Plaintiffs. Plaintiffs reserve the right to amend the class

definition upon completion of class certification discovery.

       34.     Class Size (Fed. R. Civ. P. 23(a)(1)): Plaintiffs are informed and believe, and

upon such information and belief aver, that the number of persons and entities of the Plaintiffs

Class is numerous and joinder of all members is impracticable. Plaintiffs are informed and




                                                  7
      Case: 1:20-cv-06210 Document #: 1 Filed: 10/20/20 Page 8 of 16 PageID #:8




believes, and upon such information and belief avers, that the number of class members is at

least forty. The precise number of class members and their identities are unknown to Plaintiffs

but will be obtained from Defendant’s records or the records of third parties.

       35.       Commonality (Fed. R. Civ. P. 23(a)(2)): Common questions of law and fact

apply to the claims of all class members. Common material questions of fact and law include, but

are not limited to, the following:

                 (a)    Whether the Faxes and other faxes sent during the class period constitute

       advertisements under the TCPA and its implementing regulations;

                 (b)    Whether Defendant meets the definition of “sender” for direct TCPA

       liability;

                 (c)    Whether Defendant had prior express invitation or permission to send

       Plaintiffs and the class fax advertisements;

                 (d)    Whether the Faxes and other faxes sent during the class period contain an

       “opt-out notice” that complies with the requirements of § (b)(1)(C)(iii) of the Act, and the

       regulations promulgated thereunder, and the effect of the failure to comply with such

       requirements;

                 (e)    Whether Defendant should be enjoined from faxing advertisements in the

       future;

                 (f)    Whether Plaintiffs and the other members of the class are entitled to

       statutory damages; and

                 (g)    Whether the Court should award treble damages.

       36.       Typicality (Fed. R. Civ. P. 23(a)(3)): Plaintiffs’ claims are typical of the claims

of all class members. Plaintiffs received the same or other faxes as the fax advertisements sent by




                                                  8
      Case: 1:20-cv-06210 Document #: 1 Filed: 10/20/20 Page 9 of 16 PageID #:9




or on behalf of Defendant during the Class Period. Plaintiffs are making the same claims and

seeking the same relief for itself and all class members based upon the same federal statute.

Defendant has acted in the same or in a similar manner with respect to Plaintiffs and all the class

members by sending Plaintiffs and each member of the class the same or other faxes or faxes

which did not contain the proper opt-out language or were sent without prior express invitation

or permission.

       37.       Fair and Adequate Representation (Fed. R. Civ. P. 23(a)(4)): Plaintiffs will fairly

and adequately represent and protect the interests of the class. Plaintiffs are interested in this

matter, have no conflicts, and have retained experienced class counsel to represent the class.

       38.       Predominance and Superiority (Fed. R. Civ. P. 23(b)(3)): Common questions of

law and fact predominate over any questions affecting only individual members, and a class

action is superior to other methods for the fair and efficient adjudication of the controversy

because:

                 (a)    Proof of Plaintiffs’ claims will also prove the claims of the class without

       the need for separate or individualized proceedings;

                 (b)    Evidence regarding defenses or any exceptions to liability that Defendant

       may assert and attempt to prove will come from Defendant’s records and will not require

       individualized or separate inquiries or proceedings;

                 (c)    Defendant has acted and is continuing to act pursuant to common policies

       or practices in the same or similar manner with respect to all class members;

                 (d)    The amount likely to be recovered by individual class members does not

       support individual litigation. A class action will permit a large number of relatively small




                                                  9
    Case: 1:20-cv-06210 Document #: 1 Filed: 10/20/20 Page 10 of 16 PageID #:10




       claims involving virtually identical facts and legal issues to be resolved efficiently in one

       proceeding based upon common proofs; and

               (e)    This case is inherently manageable as a class action in that:

                      (i)     Defendant identified persons to receive the fax transmissions and it

               is believed that Defendant’s and/or Defendant’s agents’ business records will

               enable Plaintiffs to readily identify class members and establish liability and

               damages;

                      (ii)    Liability and damages can be established for Plaintiffs and the

               class with the same common proofs;

                      (iii)   Statutory damages are provided for in the statute and are the same

               for all class members and can be calculated in the same or a similar manner;

                      (iv)    A class action will result in an orderly and expeditious

               administration of claims and it will foster economics of time, effort and expense;

                      (v)     A class action will contribute to uniformity of decisions

               concerning Defendant’s practices; and

                      (vi)    As a practical matter, the claims of the class are likely to go

               unaddressed absent class certification.


             Claim for Relief for Violation of the TCPA, 47 U.S.C. § 227 et seq.

       39.     Plaintiffs brings this case on behalf of themselves and a class of similarly-situated

persons.

       40.     The TCPA makes it unlawful for any person to “use any telephone facsimile

machine, computer or other device to send, to a telephone facsimile machine, an unsolicited

advertisement. . . .” 47 U.S.C. § 227(b)(1)(C).



                                                  10
    Case: 1:20-cv-06210 Document #: 1 Filed: 10/20/20 Page 11 of 16 PageID #:11




       41.     The TCPA defines “unsolicited advertisement” as “any material advertising the

commercial availability or quality of any property, goods, or services which is transmitted to any

person without that person's prior express invitation or permission, in writing or otherwise.”

47 U.S.C. § 227 (a) (5).

       42.     Opt-Out Notice Requirements. The TCPA as amended by the JFPA

strengthened the prohibitions against the sending of unsolicited advertisements by requiring, in §

(b)(1)(C)(iii) of the Act, that senders of faxed advertisements place a clear and conspicuous

notice on the first page of the transmission that contains the following among other things

(hereinafter collectively the “Opt-Out Notice Requirements”):

               (1)    A statement that the recipient is legally entitled to opt-out of receiving

       future faxed advertisements – knowing that he or she has the legal right to request an opt-

       out gives impetus for recipients to make such a request, if desired;

               (2)    A statement that the sender must honor a recipient’s opt-out request within

       30 days and the sender’s failure to do so is unlawful – thereby encouraging recipients to

       opt-out, if they did not want future faxes, by advising them that their opt-out requests will

       have legal “teeth”;

               (3)    A statement advising the recipient that he or she may opt-out with respect

       to all of his or her facsimile telephone numbers and not just the ones that receive a faxed

       advertisement from the sender – thereby instructing a recipient on how to make a valid

       opt-out request for all of his or her fax machines;

               (4)    The opt-out language must be conspicuous.

       The requirement of (1) above is incorporated from § (b)(D)(ii) of the Act. The

requirement of (2) above is incorporated from § (b)(D)(ii) of the Act and the rules and




                                                11
    Case: 1:20-cv-06210 Document #: 1 Filed: 10/20/20 Page 12 of 16 PageID #:12




regulations of the Federal Communications Commission (the “FCC”) in ¶ 31 of its 2006 Report

and Order, 21 F.C.C.R. 3787, 2006 WL 901720, which rules and regulations took effect on

August 1, 2006). The requirements of (3) above are contained in § (b)(2)(E) of the Act and

incorporated into the Opt-Out Notice Requirements via § (b)(2)(D)(ii). Compliance with the Opt-

Out Notice Requirements is neither difficult nor costly. The Opt-Out Notice Requirements are

important consumer protections bestowed by Congress upon consumers and businesses, giving

them the right, and means, to stop unwanted fax advertisements.

       43.    2006 FCC Report and Order. The TCPA, in § (b)(2) of the Act, directed the

FCC to implement regulations regarding the TCPA, including the TCPA’s Opt-Out Notice

Requirements and the FCC did so in its 2006 Report and Order, which in addition provides

among other things:

              A.      The definition of, and the requirements for, an established business

       relationship (EBR) for purposes of the first of the three prongs of an exemption to

       liability under § (b)(1)(C)(i) of the Act and provides that the lack of an “established

       business relationship” precludes the ability to invoke the exemption contained in §

       (b)(1)(C) of the Act (See 2006 Report and Order ¶¶ 8-12 and 17-20);

              B.      The required means by which a recipient’s facsimile telephone number

       must be obtained for purposes of the second of the three prongs of the exemption under

       § (b)(1)(C)(ii) of the Act, and provides that the failure to comply with these requirements

       precludes the ability to invoke the exemption contained in § (b)(1)(C) of the Act (See

       2006 Report and Order ¶¶ 13-16); and

              C.      The things that must be done in order to comply with the Opt-Out Notice

       Requirements for the purposes of the third of the three prongs of the exemption under




                                               12
    Case: 1:20-cv-06210 Document #: 1 Filed: 10/20/20 Page 13 of 16 PageID #:13




       § (b)(1)(C)(iii) of the Act, and provides that the failure to comply with these requirements

       precludes the ability to invoke the exemption contained in § (b)(1)(C) of the Act (See

       2006 Report and Order ¶¶ 24-34).

       As a result thereof, a sender of a faxed advertisement who fails to comply with the Opt-

Out Notice Requirements cannot claim the exemption from liability contained in § (b)(C)(1) of

the Act.

       44.     The Faxes. On or about August 21, 2020, the end of August/Early September,

2020, September 30, 2020, October 5, 2020, October 15, 2020, and October 16, 2020, Defendant

sent the Faxes via facsimile transmission from telephone facsimile machines, computers, or other

devices to the telephone lines and facsimile machines of Plaintiffs and members of the Plaintiffs

Class. The Faxes constituted advertisements under the Act and the regulations implementing the

Act. Defendant failed to comply with the Opt-Out Requirements in connection with the Faxes.

The Faxes were transmitted to persons or entities without their prior express invitation or

permission and Defendant is precluded from sustaining the EBR safe harbor with Plaintiffs and

other members of the class, because of the failure to comply with the Opt-Out Notice

Requirements. By virtue thereof, Defendant violated the TCPA and the regulations promulgated

thereunder by sending the Fax via facsimile transmission to Plaintiffs and members of the Class.

Plaintiffs seek to certify a class which includes these Faxes and all others sent during the four

years prior to the filing of this case through the present.

       45.     Defendant’s Other Violations. Plaintiffs are informed and believe, and upon

such information and belief aver, that during the period preceding four years of the filing of this

Complaint and repeatedly thereafter, Defendant has sent via facsimile transmission from

telephone facsimile machines, computers, or other devices to telephone facsimile machines of




                                                  13
    Case: 1:20-cv-06210 Document #: 1 Filed: 10/20/20 Page 14 of 16 PageID #:14




members of the Plaintiffs Class other faxes that constitute advertisements under the TCPA and

its implementing regulations that were transmitted to persons or entities without their prior

express invitation or permission and without complying with the Opt-Out Notice Requirements.

By virtue thereof, Defendant violated the TCPA and the regulations promulgated thereunder.

Plaintiffs are informed and believe, and upon such information and belief aver, that Defendant

may be continuing to send unsolicited advertisements via facsimile transmission in violation of

the TCPA and the regulations promulgated thereunder, and absent intervention by this Court,

will do so in the future.

        46.     The TCPA provides a private right of action to bring this action on behalf of

Plaintiffs and the Plaintiffs’ Class to redress Defendant’s violations of the Act and provides for

statutory damages. 47 U.S.C. § 227(b)(3). The Act also provides that injunctive relief is

appropriate. Id.

        47.     Although the TCPA is a strict liability statute, Defendant is liable to Plaintiffs and

the other class members even if its actions were only negligent.

        48.     Defendant knew or should have known that (a) Plaintiffs and the other class

members had not given prior express invitation or permission for Defendant or anybody else to

fax advertisements promoting goods or services to be bought or sold; (b) Defendant transmitted

advertisements; and (c) the Faxes and other faxes sent by Defendant did not contain the required

Opt-Out Notice.

        49.     Defendant’s actions caused damages to Plaintiffs and the other class members.

Receiving Defendant’s junk faxes caused Plaintiffs and the other recipients to lose paper and

toner consumed in the printing of Defendant’s fax. Moreover, Defendant’s faxes occupied

Plaintiffs’ and the other class members’ telephone lines and fax machines. Defendant’s faxes




                                                 14
    Case: 1:20-cv-06210 Document #: 1 Filed: 10/20/20 Page 15 of 16 PageID #:15




cost Plaintiffs and the other class members time, as Plaintiffs and the other class members and

their employees wasted their time receiving, reviewing, and routing Defendant’s unauthorized

faxes. That time otherwise would have been spent on Plaintiffs’ and the other class members’

business or personal activities.     Defendant’s faxes intruded into Plaintiffs’ and other class

members’ seclusion and violated their right to privacy, including their interests in being left

alone. Finally, the injury and property damage sustained by Plaintiffs and the other class

members from the sending of Defendant’s advertisements occurred outside of Defendant’s

premises.

       WHEREFORE, Plaintiffs, BYER CLINIC OF CHIROPRACTIC, LTD. and ERIC B.

FROMER CHIROPRACTIC, INC., individually and on behalf of all others similarly situated,

demand judgment in their favor and against Defendant, CANADIAN MEDICAL DIST INC.

a/k/a MEDYKITS, as follows:

       A.      That the Court adjudge and decree that the present case may be properly

maintained as a class action, appoint Plaintiffs as the representative of the class, and appoint

Plaintiffs’ counsel as counsel for the class;

       B.      That the Court award actual monetary loss from such violations or the sum of five

hundred dollars ($500.00) for each violation, whichever is greater, and that the Court award

treble damages of $1,500.00 if the predicated acts constituting the violations are deemed “willful

or knowing”;

       C.      That Court enjoin Defendant from additional violations; and

       D.      That the Court award pre-judgment interest, costs, and such further relief as the

Court may deem just and proper.




                                                15
Case: 1:20-cv-06210 Document #: 1 Filed: 10/20/20 Page 16 of 16 PageID #:16




                                  Respectfully submitted,

                                  BYER CLINIC OF CHIROPRACTIC, LTD. and
                                  ERIC B. FROMER CHIROPRACTIC, INC.,
                                  individually and as the representatives of a class of
                                  similarly-situated persons

                                  By: /s/ Ryan M. Kelly
                                  Ryan M. Kelly
                                  ANDERSON + WANCA
                                  3701 Algonquin Road, Suite 500
                                  Rolling Meadows, IL 60008
                                  Telephone: 847-368-1500
                                  Fax: 847-368-1501
                                  rkelly@andersonwanca.com




                                    16
